Buskirk, J.
This is the second time that this cause has been in this court. It will be found reported in 26 Ind. 220. The question involved when the case was here before was as to the correctness of the ruling of the court below in sustaining a demurrer to the second paragraph of the reply. This court held that the court erred in sustaining the demurrer, and for that cause reversed the case and remanded the cause, “with directions to overrule the demurrer to the reply, and for further proceedings.” The decision was rendered at the May term, 1866.
We are informed by the record, that at the August term, 1868, of the Madison Circuit Court, the appellee again demurred to the second paragraph of the reply, and that the court below, in plain violation of the decision and orders of this court, sustained the demurrer to the reply. Whereupon, the appellant withdrew his denial, and refu.sed to plead further, and judgment was rendered for the appellee; and the appellant has again been compelled to bring his case to this court to obtain a reversal of the erroneous and improper ruling of the court below.
There was no amendment to the reply after the case was decided in this court. The reply stood just as it did when this court reversed the ruling of the court below and directed that court to overrule the demurrer to the reply. The court below disregarded the decision and orders of this court, and again sustained a demurrer to the reply. The inferior courts ©f this State are bound by the rulings of this court until they are overruled by it. Leard v. Leard, 30 Ind. 171.
It is the duty of the inferior courts of this State to implicitly obey and execute in good faith the decisions and orders of this court, and if this be not done the administration of justice would become a farce and a reproach. “The reversal by this court,, ex vi termini,- vacates the judgment of the court below, without any action of that court. On the filing of the certified opinion- of this court in the clerk’s office of the circuit court,..it wasrthe duty of that court to proceed *373with the cause from the point reached by the judgment of reversal.” Cox v. Pruitt, 25 Ind. 90. We have examined the question presented by the ruling of the court upon the demurrer to the reply, and we are entirely satisfied with the former decision of this court.
y. Davis, y. B. yulian, and y F. yulian, for appellants.
y. W. Sausbery, for appellee.
The judgment is reversed, with costs, and the cause remanded, with directions to the court below to overrule the demurrer to the reply, and for further proceedings in accordance with this opinion and judgment.